831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas L. ROBINSON, Plaintiff-Appellant,v.Harold E. DeHoff, Defendant-Appellee.
No. 87-3663.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1987.

Before RALPH B. GUY, Jr., DAVID A. NELSON and BOGGS, Circuit Judges.

ORDER

1
This pro se plaintiff seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Plaintiff has also filed a motion for the appointment of counsel.  Upon examination of the record and the brief submitted by plaintiff, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's memorandum opinion, the motion for the appointment of counsel is hereby denied, and the district court's final judgment entered June 29, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.